       Case 4:20-cv-00259-WTM-CLR Document 27 Filed 05/06/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


BRYAN LEDFORD,


        Plaintiff,

V.                                                   CASE NO. CV420-259


ANSON J. ARMSTEAD; CERES
TRANSPORT, LLC, individually,
and d/b/a Andre's Delivery, LLC;
PROTECTIVE INSURANCE COMPANY;
ANDRE'S DELIVERY, LLC; and
PENSKE TRUCK LEASING CO., L.P.,


        Defendants.




                                   ORDER


       Before   the   Court   is   the        parties'   Joint   Stipulation     of

Dismissal With Prejudice. (Doc. 26.) Pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii), a plaintiff may dismiss an action

by filing ^'a stipulation of dismissal signed by all parties who

have    appeared."    As   requested     by    the   parties,    this   action   is

DISMISSED WITH PREJUDICE. Each party shall bear its own costs and

attorneys' fees. The Clerk of Court is DIRECTED to close this

case.



        SO ORDERED this        day of May 2021.




                                   WILLIAM T. MOORE, JR.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN       DISTRICT OF GEORGIA
